Citation Nr: 9900310	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  93-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
right knee disability, including a retained bullet and a 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 until 
February 1975 and from December 1990 until September 1991, 
having served on active duty for training from February 1972 
until August 1972.  The veteran also has unverified periods 
of inactive duty and active duty for training pursuant to 
reserve service he appears to have completed between 1975 and 
1995.  

This appeal arises from a rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) in October 
1995.  By this decision, the RO declined to award the veteran 
an evaluation greater than 10 percent for his service-
connected retained bullet, right knee, with sensitive 
scar.  In so doing, the RO observed that the evidence of 
record did not reflect moderate subluxation or moderate 
lateral instability of the right knee.  The RO observed also 
that the evidence did not reflect flexion limited to 30 
degrees, extension limited to 15 degrees, or any other 
symptomatology that might warrant an evaluation in excess of 
10 percent under the applicable diagnostic rating criteria. 

In March 1998, the Board of Veterans Appeals (Board) 
remanded the veterans claim for further development.  In 
this regard, the Board asked the RO to request additional 
information from the veteran and to attempt to obtain 
additional medical evidence.  Further, the RO was asked to 
arrange for the veteran to undergo a Department of Veterans 
Affairs (VA) medical examination.  Having determined that all 
development requested had been completed and having noted 
that the veteran had not responded to a letter requesting 
information concerning additional treatment he may have 
received, the RO, by a supplemental statement of the case 
issued in August 1998, again declined to award the veteran an 
evaluation in excess of 10 percent.  Here again, the RO 
implied that there existed no evidence of moderate 
subluxation or of lateral instability of the right knee and 
that there existed no indication that flexion of the knee was 
limited to 30 degrees or that extension was limited to 15 
degrees.  The RO observed also that there existed no 
indication of pain upon motion.  Finally, the RO declared 
that X-ray examination had revealed only very minimal 
arthritic change in the right knee and that, because no 
instability had been noted, there was no basis for 
consideration of a separate evaluation for this minimal 
arthritis.

By a statement he submitted in August 1994, the veteran may 
be deemed to have indicated disagreement with the ROs August 
1994 decision denying an evaluation greater than 20 percent 
for his service-connected diabetes mellitus.  Therefore, and 
because a statement of the case was never issued, this issue 
is referred to the RO for all appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that, in view of the severity of his 
right knee disability, he is entitled to an increase from the 
10 percent evaluation he has been assigned therefor.  In this 
regard, the veteran has indicated that his knee symptoms are 
inclusive of constant pain as well as of limitation of 
motion.  These symptoms, the veteran has indicated, render it 
difficult to perform his job as a security officer.  In this 
regard, he has indicated that he is forced to rely largely on 
his vehicle in conducting patrols and that he experiences 
difficulty running.  The veteran has argued that, because he 
suffers from arthritis in the right knee, he is entitled to a 
separate rating for such arthritic condition.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 1998), has reviewed and 
considered all of the evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the evidence 
favors granting an evaluation of 20 percent for the veterans 
right knee disability.



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veterans claim has been developed.

2.  A right knee disability is manifested principally by 
tenderness and pain and is inclusive of a retained bullet 
fragment, a scar, and minimal arthritis.

3.  The veterans circumstances as they pertain to his right 
knee disability do not present an exceptional or an unusual 
disability picture.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a right knee 
disability are satisfied.  38 U.S.C.A. § 1155 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.321; 38 C.F.R. Part 4, §§ 4.40, 
4.45, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 7804, 
7805 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veterans claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims folder.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.

The veterans right knee disability has most recently been 
rated by the RO on the basis of impairment of the knee 
including recurrent subluxation or lateral instability as 
well as on the bases of limitation of flexion and limitation 
of extension.  Previously, it appears, the knee disability 
was evaluated under diagnostic codes pertaining to scars.   
The severity of impairment of the knee including recurrent 
subluxation or lateral instability is ascertained for 
rating purposes by application of the criteria set forth in 
Diagnostic Code 5257 of VAs Schedule for Rating Disabilities 
(Schedule).  A survey of these criteria reveals that a 10 
percent evaluation (the evaluation currently in effect for 
the veterans right knee disability) contemplates impairment 
of the knee, including recurrent subluxation or lateral 
instability, that may be characterized as slight.  A 20 
percent evaluation contemplates impairment of the knee, 
including recurrent subluxation or lateral instability, that 
is moderate, while a 30 percent evaluation contemplates 
impairment of the knee, including recurrent subluxation or 
lateral instability, that may be deemed severe.  As to 
limitation of motion, Diagnostic Code 5260 provides that 
where flexion of the leg is limited to 60 degrees, a 
noncompensable evaluation is to be assigned, that where 
flexion of the leg is limited to 45 degrees, a 10 percent 
evaluation is to be assigned, that where flexion is limited 
to 30 degrees, a 20 percent evaluation is to be assigned, and 
that where flexion is limited to 15 degrees, a 30 percent 
evaluation is to be assigned.  A review of Diagnostic Code 
5261 reveals that a noncompensable evaluation under such Code 
contemplates extension limited to five degrees, that a 10 
percent evaluation contemplates extension limited to 10 
degrees, that a 20 percent evaluation contemplates extension 
limited to 15 degrees, that a 30 percent evaluation 
contemplates extension limited to 20 degrees, that a 40 
percent evaluation contemplates extension limited to 30 
degrees, and that a 50 percent evaluation contemplates 
extension limited to 45 degrees.  As to scarring, it is noted 
that Diagnostic Code 7804 provides for the assignment of a 10 
percent evaluation where there exists a superficial scar that 
is tender and painful on objective demonstration.  Other 
scars are to be evaluated, under Diagnostic Code 7805, based 
upon the limitation of function of [the] part affected.

The service medical records reflect that the veteran suffered 
a bullet wound to the right knee while cleaning a gun in July 
or August 1973.  An August 1973 treatment record reflects 
that, although the bullet was apparently retained within the 
knee, the knee was asymptomatic as far as [the] bullet 
[was] concerned.  It was noted that there was an entrance 
wound directly over the bullet.  A treatment note from 
September 1973 reflects a finding of pain in [the] right 
knee from lodged bullet in knee cap.  In December 1973, a 
physician noted that he did not think that removal of [the] 
bullet would relieve pain [and that removal] would probably 
cause [increased] symptoms.  The physician noted also that 
the veteran should be allowed full duty.  A March 1974 
record appears to reveal that the veteran had been placed on 
limited duty a week earlier but had, per his indication, 
achieved no improvement in the knee.  Medical Board and 
Physical Evaluation Board proceedings were conducted between 
April and July 1974 and appear to have resulted in the 
veterans being found fit for duty.  The report of the 
Physical Evaluation Board contains an indication that 
inspection of the [right] knee show[ed] a circular scar on 
the medial side[that was] about a quarter of an inch in 
diameter.  The scar was noted to have been non-tender and 
non-adherent [and to have] appear[ed] [to be] well healed, 
and it was noted that there was no evidence of effusion or 
other area of tenderness around the knee.  The report of the 
veterans January 1975 separation examination contains, in 
the section for summary of defects and diagnoses, a 
notation of status post gunshot wound [to the] right 
knee.

The report of an enlistment examination (apparently for 
reserve service) performed in June 1980 contains a notation 
reflecting that the veteran had a bullet lodged in right 
knee (bone, not free floating) [but that] [t]here [was] no 
deformity, rigidity, limitation of motion[, or]sequelae 
involved.  It was also noted that an operation was not 
recommended when the veteran appeared before the Medical 
Board.  In July 1991, the veteran underwent surgery 
(specifically, an arthroscopic debridement) on the right knee 
at an army medical facility at Fort Jackson, South Carolina.  
The preoperative and postoperative diagnoses were noted to 
have been right patellar plica.  The veterans surgery 
appears to have been precipitated by his having [re]-injured 
the knee during his service in Saudi Arabia earlier in the 
year.  A January 1994 record shows the veteran to have been 
treated, at a military clinic, for right-knee complaints.  
Upon examination, the impression was patellofemoral 
arthritis.

A Department of Veterans Affairs treatment record dated, 
apparently, in January 1994 shows the veteran to have 
complained of pain in the right knee and shows crepitus, 
though no effusion or joint line tenderness, to have been 
found.  Also in January 1994, the veteran was noted to have 
complained of right knee joint painaggravated byprolonged 
standing and climbing.  No swelling was apparent upon 
examination at this time, however.  Upon treatment in May 
1994, an impression of  patello-femoral arthritisno 
indication of meniscal injury was rendered.  Upon 
examination in August 1994, the veterans right knee was 
found to have been stable, though effusion, a tender 
infrapatellar area, and tender range of motion at extreme 
of flexion were found as well.  The assessment was 
patellofemoral D[egenerative] J[oint] D[isease].  A 
November 1994 treatment record contains a notation of 
patellofemoral overuse syndrome.  In September 1995, the 
veteran was given an assessment of mild DJD, right knee.  
Upon examination in January 1996, the veterans knee was 
found to have manifested effusion, crepitus, and some medial 
joint line tenderness, but no significant instability.  Also 
in January 1996, the veteran was found to have painful 
subpatellar crepitation and was given a diagnosis of 
patellofemoral DJD.

The report of a July 1997 Department of Veterans Affairs 
examination reveals that the veteran was complaining of 
anterior knee pain and tenderness medially.  The veteran was 
found upon this examination to have had essentially full 
range of motion of the right knee from zero to 135 degrees, 
and the knee was noted to have manifested no instability of 
varus/valgus stress.  Some mild patellofemoral crepitations 
were found as was tenderness over the medial femoral condyle 
and the medial joint line.  No effusion was noted, however.  
The examiner noted that a July 1997 X-ray, though showing a 
retainable [(presumably, bullet)] fragment in the medial 
femoral condyle, was otherwise essentially unremarkable.  The 
impression was as follows:   Status post gunshot wound to 
the medial aspect of the right knee with retained foreign 
body in the bone of the medial femoral condyle.  There is 
full range of motion.  He has some mild patellofemoral 
syndrome and some mild medial joint line tenderness which 
could be consistent with a mild meniscal pathology.

The report of the veterans most recent (July 1998) VA 
examination shows the veteran to have complained that his 
right knee pain has been progressively worsening over the 
past five years and that such pain currently becomes worse 
with prolonged sitting.  The veteran was also noted to have 
indicated having difficulty running and being unable to walk 
for prolonged periods of time.  Physical examination revealed 
range of motion of the right knee to have been from zero 
degrees of extension to 110 degrees of flexion.  The veteran 
was found to have been nontender over the medial and lateral 
joint line but to have been tender to palpation overlying the 
lateral facet of his patella on the right.  The veteran was 
noted to have had normal patella tracking and to have 
demonstrated negative lift-off, but it was noted that 
palpation overlying the lateral patellar facet reproduces his 
pain.  There was a positive patellofemoral grind test, and 
there was no crepitus noted with active flexion and extension 
of the knee.  The diagnosis was patellofemoral arthrosis, 
post-traumatic.  An  MRI examination performed in 
conjunction with the veterans VA examination revealed a 
metallic density suggestive of a bullet fragmentin [the] 
right medial femoral condyle[but] no definite acute fracture 
or dislocation.  Minimal degenerative changes were found as 
was minimal prominence of tibial spines.  Very minimal 
narrowing of the medial tibial femoral compartment was noted, 
and there was a suggestion of fabella posteriorly.  Very 
minimal joint effusion was noted not to be excludable.  The 
impression was as follows:  compared to July 10, 1997, no 
definite acute fracture with any displacement or dislocation 
identified.   Metallic density suggestive of bullet again 
noted in right medial femoral condyle anteriorly.  Minimal 
degenerative changes.

The medical evidence, as set forth above, shows that the 
veterans right knee symptoms are, at least with respect to 
the criteria embodied by Diagnostic Codes 5257, 5260, and 
5261, consistent with the ROs assignment of a 10 percent 
disability evaluation.  With an eye toward the provisions of 
Diagnostic Code 5257, the Board recalls that no other 
impairment of the knee (including lateral instability and 
recurrent subluxation) was detected upon the veterans most 
recent VA examination.  This being the case, and because 
neither instability nor recurrent subluxation appears to have 
been found at any point in recent years, it becomes apparent 
that any other impairment of[the] knee[, including] 
recurrent subluxation or lateral instability that might, in 
fact, exist is, at worst, slight.  Therefore, an 
evaluation higher than 10 percent cannot be awarded under 
Diagnostic Code 5257.   Because the veterans right knee 
disability has been shown (upon some treatment records) to be 
marked by limitation of motion, it is also necessary to 
evaluate such disability in light of Diagnostic Codes 5260 
and 5261; however, the Board is constrained to note that, 
because flexion of the veterans right leg is not shown to be 
limited to 30 degrees or less and because extension of the 
leg is not shown to be limited to 15 degrees or higher, 
neither of these diagnostic codes provides a basis for a 
rating greater than 10 percent.  As to the diagnostic codes 
pertaining to scarring, the Board observes that, even 
assuming that the veteran continues to suffer from a tender 
and painful scar, this would not warrant any higher than a 10 
percent evaluation under Diagnostic Code 7804.  Similarly, 
because the veterans scar, which has been noted to be only 
one quarter of an inch in diameter, does not appear to limit 
function of the knee to such an extent as to warrant an 
evaluation higher than the 10 percent that is currently in 
effect, it does not appear that an increase can be awarded 
under Diagnostic Code 7805.

Because the veterans right knee condition appears to be 
inclusive of degenerative and/or traumatic arthritis, such 
condition must be evaluated under Diagnostic Codes 5003 
and/or 5010 , each of whose criteria provide for arthritis to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  Having 
already applied the diagnostic criteria pertaining to 
limitation of motion of the knee, however, and having 
determined in so doing that the veteran cannot be assigned an 
increased evaluation on the basis of such criteria (see 
discussion above), it is manifest that an increased 
evaluation is correspondingly unavailable under the 
diagnostic codes pertaining to arthritis.

Given the above discussion, the veteran appears to be 
entitled to no higher than a 10 percent evaluation under the 
schedular rating criteria.  Nonetheless, the Board recalls 
that the veterans right knee problems have been shown to be 
inclusive of pain, presumably including pain upon motion.  
This being the case, the Board finds that an additional 10 
percent should be added to the veterans disability rating, 
making for a 20 percent evaluation for the right knee.  See 
38 C.F.R. §§ 4.25, 4.40, 4.45 (1998).

In view of the foregoing, then, the schedular criteria 
authorize a 20 percent rating for the veterans right knee 
disability.  While an increase will be granted on the basis 
of the schedular rating criteria, an increased evaluation on 
an extraschedular basis cannot be supported.  The Code of 
Federal Regulations, at 38 C.F.R. § 3.321(b), provides that, 
in exceptional case[s], where the schedular evaluations are 
found to be inadequate,...an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities... may be granted.  Generally speaking, for a 
specific case to be deemed exceptional, it should present 
...such an exceptional or unusual disability picture[,] 
with such related factors as marked interference with 
employment or frequent periods of hospitalization[,] as to 
render impractical the application of the regular schedular 
standards.

It is manifest that the veterans right knee disability does 
not constitute an exceptional case as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the veterans disability subjects 
him to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than that 
which is contemplated by the 20 percent rating the Board has 
deemed appropriate.  Further, and as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria, based upon which the veteran is hereby being 
granted a 20 percent disability rating, are inadequate in 
this instance.


ORDER

A 20 percent evaluation for a right knee disability is 
granted, subject to the criteria that govern the payment of 
monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 and Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
appearing on the face of this decision constitutes the date 
of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  



  It would appear that any arthritic changes of the right knee must be considered to be part and parcel of the 
veterans service-connected knee disability.  Accordingly, and in view of the overlapping functions affected, 
the provisions of 38 C.F.R. §§ 4.14 and 4.55 (1998) require that a single rating be assigned for the veterans 
knee disability.  The Board has, in light of Precedent Opinion 23-97, which was promulgated by VAs 
General Counsel in July 1997 and in light of Precedent Opinion 9-98, which was issued in August 1998, 
considered providing a separate disability rating for arthritis.  The Board has determined, however, upon 
review of these Precedent Opinions, that, because the veteran does not have limitation of motion of the leg 
that is sufficiently severe to warrant the assignment of a zero percent evaluation under Diagnostic Codes 
5260 and 5261 and because it is not clear that the veteran even suffers from instability of the knee, this is not 
the proper course.
- 2 -
